 Phone (919) 645-1700
 Fax (919) 645-1750                        United States District Court                              Peter A Moore, Jr.,
                                                                                                          Clerk of Court
                                               Office of the Clerk
                                                       PO Box 25670
                                                     Raleigh, NC 27611


                                                     November 4, 2020

Ziyad Yaghi 51771-056
FCI Ray Brook
Federal Correctional Institution
PO Box 900
Ray Brook, New York 12977-0900

         RE:       USA v. Ziyad Yaghi               5:09-CR-216-FL-8

Dear Mr. Yaghi:

         The court is in receipt of your recent letter in the above-referenced matter.

        You are requesting [DE 2343 – 10/28/2020] Pro Se Motion to Amend DE 2207 Motion to Vacate under 28
U.S.C. § 2255 which is five pages long (5 pgs.) and comes to a total of $2.50 based on the Judicial Conference rate of
$0.50/page. Please make your check or money order in the amount of $2.50, made payable to: Clerk, U. S. District
Court, and mail it to the address below:

         Attention: Copy Request System
         United States Clerk’s Office
         P.O. Box 25670
         Raleigh, NC 27611

      Please be sure to include your name, case number, documents you are requesting, and the address where
you would like the copies sent.

         If this office can be of further assistance to you, please do not hesitate to contact us.

                                                                     Sincerely yours,

                                                                     Peter A. Moore, Jr.,

                                                                     Clerk of Court

PAM/jab



                   Case 5:09-cr-00216-FL Document 2347 Filed 11/04/20 Page 1 of 1
